 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6

 7    TRAVIS EDWARD FISCHER,

 8                                                             Case No. C20-6RSM
                              Petitioner,
 9
                      v.
                                                               ORDER DIRECTING THE
10
                                                               UNITED STATES TO
      UNITED STATES OF AMERICA,
11                                                             ANSWER §2255 PETITION
                              Respondent.
12

13

14
             This matter comes before the Court on Petitioner’s Motion to Vacate, Set Aside,

15   or Correct Sentence Pursuant to 28 U.S.C. §2255 (Dkt. #1). After a preliminary review of the

16   motion, the Court ORDERS as follows:

17           (1) Within forty-five (45) days after the filing of this Order, the United States shall file

18   and serve an Answer in accordance with Rule 5 of the Rules Governing Section 2255 Cases in
19   United States District Courts. As part of its Answer, the United States shall state its position as
20
     to whether an evidentiary hearing is necessary, whether any discovery is necessary, whether
21
     there is any issue as to abuse or delay under Rule 9, and whether Petitioner’s motion is barred
22
     by the statute of limitations.
23
             (2) On the face of its Answer, the United States shall note this matter for the
24
     fourth Friday following the filing of its Answer, and the Clerk shall note the matter on
25
     the Court’s docket accordingly.




      ORDER
 1          (3) Petitioner may file a Reply to the Answer no later than the noting date.
 2   The Clerk shall direct a copy of this Order to Petitioner.
 3
            DATED this 21st day of February, 2020.
 4

 5

 6

 7

 8
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




      ORDER
